Dear   slrz




              This le ln rep            tter 0r ;Tun
                                                  \d 6th,
rsquesttng our opllllon                  itutionFi11t7and
rEdidit of 11.B. eo5                     by the Legislature

                                         5 of the Code o?
Crlainal Fro00                           e title to the
aat under cons                           to the article
o? the aode                              is in the ialla-




                                           t its first oalled
                                           , supra, by ass-
                              MS, Qeneraland Speoial L ws.
                           ared unconstitutionalby this
                      Ion 1~0.0-25, renderea~onJanuary 11,
                       was held to be defeatire because the
                                            the purpose of
                  all a8 bei% deoeptire.
          The capttoh a? B. 3. 205 does not have such
tioee. It speclfisa the revision and artiole to be amendeb,
without lnafoatingthe particulars of the changes to be
made by the amendment. This has been aeeepted by our
oourts with the'rawoni~ that   the namlag of tb    artiolm
to be amended dlreots attention to all of the provl8iona
therein, as the subject of the arending sot, and that
auoh provisions aan be                          the set to
be amended. See ICat2v. State,              7 130, and
authorities thered sited.I.In t&e ease before us the
provlsiona of Artlale 1055, C. C. P., 1925, mere in
effeot, dlreotedattention to in the title of the act
as the subjeot of the amending aot. We quote from the
Katz ease:
               *The oourts of this state have held that




     93 Ter. $239;55 S. I?.109; State v. IbeCracken;
     48 Tex. ss4.- (uudersoorin&ours).
          An examinationof the prorlsionsof Artiole
1055, C. C. P. supra, and ca?parlaonwith Seotlon 1 of
~heBGe~, reveals substantialand material change in
        . Prior to amendment the article read:
               wArticle   1055. iialfoosts paid offioers,
          "The oounty shall be pliableto each
     officer and witness barin& east8 in a a&s-
     demeanor once for only one-half thereof where
     the defendant has satisfied the fine and oosts
     adjudged a@nst him in full by labor in the
     workhouse, on the oounty farm,on the publio
     roads or upon any public works of the oounty;
     and to pay euoh haI of such legal coetae
     may hsve.been so taxed, not lnoludingO(E
     missions, the county judge @hall issue his
     wnrrant~uponthe County Treasurer in favor of
     the proper party, and the eeme shall be paid
     out of the road and bridge fund or other funds
     not otherwiseappropriated.*
,   ,.c




                     Tollaalng pamage and aeoutive approval of
          .B. B. XiS, aafd axWale now readat
                        mArtlcle 1035; The eount7 ahall not
                  bs liable to the offloer  and witnew hav-
                  bg OoStu in a misdemeanor 6~16 where .de-
                  fenasnt pays hle fine aIIPooets. The
                  oounty #hall be lfsble for o-half of the
                  fees of the officer8 of the oourt, v&en
                  tha defendant falls to pay his fine anU.lqa
                  hire fiam out la tb4 ootmty jail or &a-
                  ehargss the ame by rearm of working suah
                  fine out on the county road5 or on any ocunty
                  projeat. Ana to pay ruah half of oosts, the
                  oountg 010x-kshall issue his mrrant on the
                  County Treasurer in favor of euoh offioer
                  to be paid out oT the Rodd and Bridge ?und
                  or other ?unds not otheniae lppmp3lated.*
                    While substantialacbmges are noted in the tami~-
          ology ana provl5ionsof H. B, 1#)5,it ia our opinion the
          lubject~treat6.die the so, i.e., half aoets paid offi-
          atp under oertain ooondltioaa.Therefoxw,we hold the
          option or title 16:sufficimt to meet the oonatltutloml
          raqldremnnts.

                    The emergenap clauee of Ii.B. eO5 18 emoneous
          ln etatlng that 6. & 727 of the Forty-fifthSagislature,
          which we declared unconstitutional,aontained  *the mast
          prov%sions of this &t" and "this Eill.....isacre17 a
          correction of House Bill No. VE7,*
                        He do not reason the error6 la the emergemy
          olause to vitktt the bill. treqnote froicthe c&se oi
          ~i85OUri-fhnSW-??eXa8     3% th v. Thasason (CiV, 4p*,
          ait ~~eQ):280         Se Wm 325:
                         Qaergena~'olauses dn bills, however,   are
                  not afldedfor the purpone of clarifyingor
                  deolarlng    the intention of the Leglalature,
                  aorta     explain the express Iaaguage of the
                  aat;   but oril7for the purpose of setting
,.   .‘




                iorth the rm~ao~11forth. l~~ps~ton   at
                the oonatltutionalrule requiring the
                bill to be read on three eeparate dav,
                qnd for puttlag into 5mmediata 0trbCt
                auoh aat whatever be ;ts mope qnd tsnns.w
                    See also 89 Tax. hr. 827; LloyUs Casualt
          Co.~r. Lwi(Civ. App. writ Qismlss~d)~62 6. PO.(24v
          497.
                    An examlnatlonof the body of B. B. 205,
          while revealing a 8Ub8taIhialdep,artum from the pro-
          r$sions of Artb 1055, C. C. P., 1925 and H. 8. 787,
          45th I&g. Reg. seaa., doe8 not d1801OSS any violence
          to our fun4wm1tsl km, nor any excess of legialatire
          prerogative.

                    we therefore respeatlullyadvice pou that
          it l8 our opinion that H. 3. 805, a8 enacted, It3valid
          ti eonetltutional.
                                       YOtLPEV8r5'tnilr




          APPROVEDJUN 17, 1939